         Case 1:19-cr-00665-AJN Document 27 Filed 05/15/20 Page 1 of 1



UNITED STATES DISTRICT COURT
                                                                                  5/15/20
SOUTHERN DISTRICT OF NEW YORK



  United States,

                   –v–
                                                                 19-cr-665 (AJN)
  Raymond Reid Collins,
                                                                     ORDER
                         Defendant.



ALISON J. NATHAN, District Judge:

       A sentencing in this matter is currently scheduled for May 18, 2020 at 3:00 P.M. The

hearing will be held remotely using the Skype for Business platform. Members of the public

may access audio for the proceeding by calling (917) 933-2166 and entering Conference ID

number 765486500.



       SO ORDERED.


 Dated: May 15, 2020
 New York, New York                      ____________________________________
                                                   ALISON J. NATHAN
                                                 United States District Judge




                                                                                              1
